DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 11/16/2021 are as follows:
	Claims 1, 4, 6-8, 10, and 12 are amended,
	Claims 5 and 14-18 are canceled,
	Claims 1-4, 6-13, 19, and 20 are currently pending. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-4, 7-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (U.S. Patent No. 5,529,116, “Sasaki”, previously cited) in view of Kim et al. (U.S. Patent Publication No. 2004/0050537, “Kim”) and in further view of Shinmura (U.S. Patent No. 5,176,200, previously cited). 

Regarding Claim 1, Sasaki discloses a heat exchanger (fig 25), comprising:
  	a first heat exchanger (B) including a plurality of first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side (23) connected to a first introduction pipe  (40) and that is configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air (W), the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) that connects the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),
wherein the first heat exchanger is configured to exchange heat with air (W) that has exchanged heat with the second heat exchanger (fig 25).
wherein the plurality of first flat tubes (21) extend laterally and are longitudinally spaced apart from each other (see annotated fig 25 below),
wherein the first heat exchanger  (A) further includes a plurality of first fins (22) that connect the plurality of first flat tubes to each other and that are configured to conduct heat between the plurality of first flat tubes, 

wherein the plurality of second flat tubes (1) extend laterally and are longitudinally spaced apart from each other, 
wherein the second heat exchanger further includes a plurality of second fins (2) that connect the plurality of second flat tubes to each other and that are configured to conduct heat between the plurality of second flat tubes, and 
wherein the plurality of second flat tubes and the plurality of second fins define a second heat exchange plane (see annotated fig 25 below) that is orthogonal to the air flow direction.

    PNG
    media_image1.png
    781
    676
    media_image1.png
    Greyscale


However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image2.png
    698
    857
    media_image2.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success  it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Regarding Claim 2, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses an air introduction portion (see annotated fig 25 below) configured to introduce external air (W); and
an air discharge portion (see annotated fig 25 below), configured to discharge the air that has been introduced into the air introduction portion and that has exchanged heat with the first and second heat exchangers (A, B),
wherein the second heat exchanger (A) is disposed closer to the air introduction portion than the first heat exchanger (B).

    PNG
    media_image3.png
    784
    645
    media_image3.png
    Greyscale

Regarding Claim 3, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the plurality of first flat tubes (21) define a plurality of rows (see annotated fig 25 below) in a direction in which air (W) flows.

    PNG
    media_image4.png
    784
    645
    media_image4.png
    Greyscale

Regarding Claim 4, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the first  heat exchanger (A, Sasaki) further includes:
a first left header (24, Sasaki) coupled to first side ends of the plurality of first flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki); and
a first right header (23, Sasaki) coupled to second side ends of the plurality of flat tubes so as to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki),
and wherein the first introduction pipe and the second introduction pipe are connected to the right header (such as taught by Shinmura, see rejection of claim 1).
Regarding Claim 7, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the first left header (24) communicates with the plurality of first flat tubes (1) that are disposed at the plurality of first heat exchange planes (see annotated fig 25 above). 

Regarding Claim 8, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second heat exchanger (A, Sasaki) further includes:
a second left header (4, Sasaki) coupled to first side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki); and
a second right header (3, Sasaki) coupled to second side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki),
wherein the connecting pipe connect the first left header (24, Sasaki) to the second left header (4, Sasaki, such as taught by Shinmura, see rejection of claim 1). 

Regarding Claim 9, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,

Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from a first heat exchanger (94) and to supply the refrigerant to a second heat exchanger (92),
wherein a total cross-sectional area of the plurality of intermediate flat tubes is less than the total cross-sectional area of the plurality of first flat tubes (due to the smaller width) and is greater than a total cross-sectional area of the plurality of second flat tubes (due to the larger width).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 10, Sasaki discloses a heat exchanger (fig 25), comprising:
a first heat exchanger (B) including a plurality of  first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side connected to a first introduction pipe (40) configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air, the second heat exchanger being disposed outside 
a connecting pipe (60) that connects the first heat exchange unit to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger  to the second heat exchange unit (fig 25),
wherein the first heat exchanger is configured to exchange heat with air that has exchanged heat with the second heat exchanger (fig 25),
wherein an inner diameter of the first flat tubes is equal to an inner diameter of the plurality of second flat tubes (as can be seen in fig 6).
Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the the plurality of first flat tubes and a total cross-sectional area of the plurality of second flat tubes is 8-9 : 1-2. However, since Sasaki teaches a total cross-section area of the plurality of first flat tubes is larger than a plurality of second flat tube, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that Sasaki teaches that having the total cross-sectional area of the plurality of first flat tubes greater than the plurality of second flat tube improve heat exchange efficiency and reduces pressure loss (col 8, lines 5-22). It would not have been inventive to determine the optimal range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Sasaki to provide the ratio of 8-9 : 1-2 in order to optimize the efficiency and pressure loss. 
However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 

    PNG
    media_image2.png
    698
    857
    media_image2.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to have the connecting pipe connected to the second side of the first heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 11, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,
wherein a number of the plurality of intermediate flat tubes is less than or equal to the number of the plurality of first flat tubes and greater than or equal to the number of the number of the plurality of second flat tubes.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger  (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger, it would have been further obvious to have a number of flat tubes of the intermediate heat exchanger less than a number of flat tubes of the first heat exchanger and greater than the number of flat tubes of the second heat exchanger such as with the different amount of tubes of the first and second heat exchangers of Sasaki. 


Regarding Claim 12, Sasaki discloses a heat exchanger (fig 25) comprising:
 a first heat exchanger (B) including a plurality of first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side connected to a first introduction pipe (40) and configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air (fig 25), the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) that connects the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),

Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the the plurality of first flat tubes and a total cross-sectional area of the plurality of second flat tubes is 8-9 : 1-2. However, since Sasaki teaches a total cross-section area of the plurality of first flat tubes is larger than a plurality of second flat tube, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that Sasaki teaches that having the total cross-sectional area of the plurality of first flat tubes greater than the plurality of second flat tube improve heat exchange efficiency and reduces pressure loss (col 8, lines 5-22). It would not have been inventive to determine the optimal range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Sasaki to provide the ratio of 8-9 : 1-2 in order to optimize the efficiency and pressure loss. 
However, Sasaki, as modified, does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image2.png
    698
    857
    media_image2.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success  it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Regarding Claim 13, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,
wherein a total cross-sectional area of the plurality of intermediate flat tubes is less than or equal to the total cross-sectional area of the plurality of first flat tubes of the first heat exchange unit and is greater than or equal to the total cross-sectional area of the plurality of second flat tubes.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from a first heat exchanger  (94) and supplying the refrigerant to a second heat exchanger (92),
wherein a total cross-sectional area of the plurality of intermediate flat is less than the total cross-sectional area of the plurality of first  flat tubes (due to the smaller width) but is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 19, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second introduction pipe (see annotated fig 2 below, Kim) is disposed vertically below the first introduction pipe (as they would be oriented vertically such as taught by Sasaki).





    PNG
    media_image5.png
    698
    857
    media_image5.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein each of the discharge tube is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Kim, however, discloses providing a discharge pipe between the first and second introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to provide the plurality of discharge pipes of Kim in order to ensure adequate discharge of the refrigerant from the heat exchanger thus reducing the pressure drop and improving the heat exchange efficiency. 

    PNG
    media_image6.png
    698
    857
    media_image6.png
    Greyscale


Sasaki, as modified, does not explicitly disclose wherein the connecting pipe is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Sasaki however, in another embodiment (Fig 47) teaches providing a connection pipe (60) between a top pipe (190) and a bottom pipe (200). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention for Sasaki, as modified, to have the connection pipe extend between he first and second introduction pipes as this would be choosing from a finite number of identified, predictable solutions, i.e. having the connecting pipe extend to the top or bottom of the adjacent heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, iit is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to connection pipe extend from the top to the bottom of the heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

6.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Kim, and Shinmura as applied to claims 5 and 16 above, and further in view of Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”, previously cited).

Regarding Claim 6, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, they don’t explicitly disclose wherein the first left header or the first right header includes a plurality of headers that correspond to respective ones among the plurality of heat exchange planes. Suzuki, however, discloses a heat exchanger (fig 1) wherein a header (for 3) includes a plurality of headers (for 3a, 3b, 3c), that correspond to respective ones among a plurality of heat exchange planes (see annotated fig 1 below, in front and back of the heat exchanger). Suzuki teaches that this allows for heat exchanger sections to be added or removed and thus can be adjusted for size and cooling needs (¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the plurality of headers to allow for the heat . 

    PNG
    media_image7.png
    523
    586
    media_image7.png
    Greyscale



7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Kim, and Shinmura as applied to claim 1 above, and further in view of Hwang et al. (Korean Patent Publication KR20160131577A, “Hwang”, previously cited).

Regarding Claim 20, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, they do not explicitly wherein the heat exchanger is of a microchannel type exchanger. Hwang, however, discloses a heat exchanger (fig 1) which is of a .  

Response to Arguments
8.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 10-11) that since Sasaki teaches that the cross-sectional area of the windward heat exchanger is desirably 30-60% of the leeward heat exchanger, Sasaki teaches away from the ratio of the heat exchangers being 8-9: 1-2 as now required by the claims. The Examiner respectfully disagrees; while Sasaki teaches that this ratio might not be as desirable he does not teach away from the possibility of this being the case. A person of ordinary skill in the art would find it obvious that the ratio of the heat exchanger could be higher or lower than the preferable range. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763